Fitzsimons, J.
The answer alleges that the books in question were to be bound in a good quality of leather; that allegation is specifically, referred to because it is' quite apparent from -the record that the leather used in the covering; of the books was the main cause of this litigation. Therefore, it seems to us that, if the evidence shows that the leather so used was..good, the judgment should stand. All through the case we find the usual conflict of testimony; oh plaintiff’s *235behalf it is claimed that the contract was fully performed ;'on defendants’ side the contrary is claimed, but the defendants’' witnesses apparently were not judges, of good leather and their evidence seems to rest mainly in their fancy, their testimony in substance being that they did not like the leather as much as the sample, and in their opinion it was not the same;. evidently their opinion was not entitled to as much credibility or weight as was the testimony of plaintiff’s witnesses, who-are experienced men,' and the jury were justified in. so finding.
It seems to us that no error was committed and that the judgment must be affirmed, with costs.
•McCarthy, J., concurs.
Judgment affirmed, with costs.